Title: From George Washington to Brigadier General William Livingston, 8 August 1776
From: Washington, George
To: Livingston, William



Sir
Head Quarters New York Aug. 8. 1776

Before this reaches you—You will undoubtedly have heard of the unexpected Arrival of the Carolina Army on Staten Island: which added to the Hessians & former Troops under Ld Howe exhibit a Force justly alarming. When I compare it with that which we have to oppose them I cannot help feeling very anxious Apprehensions. The new Levies are so incomplete the old Regiments deficient in their Compliment ⟨& so mu⟩ch Sickness that we must have an immediate Supply of Men—I have therefore wrote to Connecticut & to the Convention of your Province to call the Militia immediately—but as it may take some Time & the Necessity admits of no Delay, I have thought it proper to apply to you also under the Resolution of Congress of last June copy of wh⟨ic⟩h was sent you when Ld Howes Fleet first arrived, to beg you would use your utmost Exertions to forward ⟨th⟩is most necessary Measure—The Consequences to the American Interest of any Failure ⟨here are so⟩ obvious that I need not enlarge upon them—your ⟨own⟩ good Judgment will suggest every Thing proper.
It would be a great Saving of Time & Expe⟨nce⟩ if the Militia when they come would allways equip themselves with Arms, Ammunition, Blankets, Canteens & Kettles as far as they can—& in any Order given on the present Occasion I would wish y⟨ou⟩ notice it specially. I am with much Truth ⟨& Regard,⟩ Sir Your most Obed. & ⟨very⟩ Hble Serv.

Go: Washington

